Citation Nr: 0016507	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hallux rigidus 
of the right great toe, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for hallux rigidus 
of the left great toe, currently evaluated as 10 percent 
disabling.

3.  Whether the appellant's Department of Veterans Affairs 
(VA) compensation benefits were properly reduced due to his 
incarceration.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
October 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased disability 
ratings for bilateral hallux rigidus, and from a September 
1999 decision, which reduced the appellant's service-
connected compensation benefits to the 10 percent disability 
rate, effective May 9, 1999, due to his incarceration for 
more than 60 days.

The appellant asserted potential claims in his statement 
dated October 31, 1997.  These assertions are referred to the 
RO for appropriate action.


REMAND

A.  Increased rating claims

Additional development of the evidence is necessary in this 
case before a decision on the merits of the appellant's 
claims can be made.  Potentially relevant medical records 
have not been obtained by the RO.  For example, in October 
1997, the appellant provided medical records from King's 
Daughters Hospital and Delta Health Center.  He indicated 
that further medical records are available from these 
facilities.  Therefore, the RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), once a 
claimant has submitted a well-grounded claim, the VA is 
required to assist that claimant in developing the facts 
pertinent to the claim.  See 38 C.F.R. § 3.159 (1994); Littke 
v. Derwinski, 1 Vet. App. 90, 91-92 (1990).  Where the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The appellant's last VA 
examination was in September 1995.  A current VA examination 
is required.  Although the appellant has been incarcerated 
recently, he was treated as a VA outpatient in October 1999, 
suggesting that he is no longer incarcerated.  If the 
appellant is unable to report to a VA facility for an 
examination because he is incarcerated, the RO should make 
appropriate arrangements to have the appellant examined where 
he is confined.

The appellant has indicated that he has participated in VA 
vocational rehabilitation.  Therefore, the VA vocational 
rehabilitation file, if any, should be associated with the 
claims file in order to fully evaluate the appellant's claims 
for increased disability ratings.


B.  Reduction in Benefits

Unfortunately, remand is required in order to accord due 
process regarding the issue of whether the appellant's 
Department of Veterans Affairs (VA) compensation benefits 
were properly reduced due to his incarceration.

In a September 1999 decision, the RO reduced the appellant's 
service-connected compensation benefits to the 10 percent 
disability rate, effective May 9, 1999, due to his 
incarceration for more than 60 days.  In a December 1999 
statement, the appellant expressed disagreement with that 
decision.  No statement of the case (SOC) has been provided 
on that issue, so the appellant has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is remanded for the following:

1.  With regard to the issue of whether 
the appellant's Department of Veterans 
Affairs (VA) compensation benefits were 
properly reduced due to his 
incarceration, undertake any development 
indicated by the record, to include 
obtaining confirmation from the 
Mississippi Department of Corrections of 
the exact dates of the veteran's 
confinement and nature of the conviction.  
Thereafter, if the determination remains 
adverse to the veteran, prepare a 
statement of the case on this issue for 
the veteran and his representative.  
Notify the appellant of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of that issue and secure 
appellate review by the Board.  
Thereafter, that issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

2.  The RO should request that the 
appellant provide a list of those (VA and 
private medical providers) who have 
treated him for bilateral hallux rigidus 
since September 1995.  The RO should 
obtain all records of any treatment 
reported by the appellant that are not 
already in the claims file.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records received with the claims file.

If any private treatment is reported and 
the records are not obtained, the 
appellant and his representative should 
be told of the negative results and of 
the appellant's ultimate responsibility 
to provide the records.  38 C.F.R. § 
3.159 (1999).

3.  The RO should ascertain whether a VA 
vocational rehabilitation file exists for 
the veteran and, if so, associate it with 
the claims folder.  If no vocational 
rehabilitation file exists, that should 
be noted in the claims file.

4.  The appellant should be afforded a VA 
examination to assess the severity of the 
appellant's service-connected bilateral 
hallux rigidus.  If necessary, the RO 
should make appropriate arrangements with 
the Mississippi Department of Corrections 
to examine the appellant at one of their 
facilities.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to opine whether the disability 
of each great toe is equivalent to severe 
or moderately severe malunion or nonunion 
of the tarsal or metatarsal bones.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


